

116 S4138 ES: Telework for U.S. Innovation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4138IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 5, United States Code, to make permanent the authority of the United States Patent and Trademark Office to conduct a telework travel expenses program.1.Short titleThis Act may be cited as the Telework for U.S. Innovation Act.2.Telework travel expenses program of the United States Patent and Trademark Office(a)In generalSection 5711 of title 5, United States Code, is amended—(1)in the section heading, by striking test;(2)in subsection (f)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking committee and inserting committees; and(ii)in subparagraph (B), by striking Government;(B)in paragraph (2)— (i)by striking test; and(ii)by striking section , including the provision of reports in accordance with subsection (d)(1) and inserting subsection; (C)in paragraph (4)(B), in the matter preceding clause (i), by inserting and maintain after develop; and(D)in paragraph (5)—(i)in subparagraph (A), by striking test; and(ii)by striking subparagraph (B) and inserting the following:(B)The Director of the Patent and Trademark Office shall prepare and submit to the appropriate committees of Congress an annual report on the operation of the program under this subsection, which shall include—(i)the costs and benefits of the program; and(ii)an analysis of the effectiveness of the program, as determined under criteria developed by the Director.; and(3)in subsection (g), by striking this section and inserting subsection (b).(b)Technical and conforming amendmentsThe table of sections for subchapter I of chapter 57 of title 5, United States Code, is amended by striking the item relating to section 5711 and inserting the following:5711. Authority for telework travel expenses programs..Passed the Senate December 8, 2020.Secretary